Citation Nr: 1638319	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-18 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a neck disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1988 to January 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in New Orleans, Louisiana.  

Per the Veteran's request, he was scheduled for a September 2011 videoconference hearing before a Veterans Law Judge.  He failed to report at the scheduled time, however, and to date has not provided an explanation for his absence.  Thus, his hearing request will be considered withdrawn.  38 C.F.R. §§ 20.702, 20.704.  

In a prior January 2015 action, the Board found new and material evidence had been received to reopen service connection for a neck disability.  This issue was then remanded to the RO for further development and consideration on the merits.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a neck disability, claimed as residuals of an in-service neck injury.  As noted by the Veteran's representative in the September 2016 written brief presentation, the Veteran has been awarded Social Security disability benefits, and this award was made, at least in part, based on a current neck disability.  VA has an obligation to obtain Social Security Administration (SSA) records associated with a veteran's claim for Social Security disability benefits.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  As these records have not been obtained by VA, remand is therefore required to obtain them.  

Accordingly, the case is REMANDED for the following action:

1.  Request all Social Security disability benefits records from the SSA related to the Veteran's benefits claim, including all medical records and copies of any decisions or adjudications, and associate them with the record.  Any negative responses should be properly documented in the record.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

